Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-24, and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2010/172309 A1 by Forenza et al. (provided by applicant, hereafter referred to as Forenza).
Regarding claim 1, Forenza teaches a method for wireless communication at a user equipment (UE), comprising: 
receiving pilot signaling associated with inphase and quadrature mismatch estimation for a plurality of antennas of a base station (see at least ¶ [0036], [0091]-[[0092], [0118]-[0120], [0131], [0198]); and 
transmitting a report comprising an indication of or information about an estimation of an inphase and quadrature mismatch for each antenna of the plurality of antennas of the base station (see at least ¶ [0144], [0198], [0212]-[0213]; “Channel state information can be provided to the station through channel reciprocity or through a feedback channel. One embodiment of the invention comprises a DIDO-OFDM system, with I/Q-aware precoder, with an I/Q-aware feedback channel for conveying channel state information from the user terminals to the station.”). 

Regarding claim 2, Forenza teaches the method of claim 1.  In addition, Forenza teaches further comprising: measuring pilot signals for each of the plurality of antennas based at least in part on a pilot signal pattern of the pilot signaling (see at least ¶ [0118], [0120], and [0131]; “the Coding Modulation and Signal Processing subsystem 420 of client device 406 is initialized with a known pattern of the training signal (either at the time of manufacturing, by receiving it in a transmitted message, or through another initialization process”): and calculating the estimation of an inphase and quadrature mismatch for each antenna of the plurality of antennas of the base station based at least in part on measuring the  pilot signals (see at least ¶ [0118], [0120], and [0131]).  

Regarding claim 3, Forenza teaches the method of claim 2.  In addition, Forenza teaches further comprising: receiving configuration signaling that configures the pilot signal pattern for each of the plurality of antennas of the base station (see at least ¶ [0118], [0120], and [0131]).  

Regarding claim 4, Forenza teaches the method of claim 3.  In addition, Forenza teaches wherein the configuration signaling comprises a period associated with the pilot signaling (see at least ¶ [0118], [0120], and [0130]). 

Regarding claim 5, Forenza teaches the method of claim 2.  In addition, Forenza teaches wherein the pilot signal pattern extends over a bandwidth for the UE (see at least ¶ [0118], [0120], and [0130]). 

Regarding claim 9, Forenza teaches the method of claim 2.  In addition, Forenza teaches further comprising: determining an estimation of a signal-to-noise ratio for each of the plurality of antennas of the base station based at least in part on the pilot signal pattern of the pilot signaling (see at least ¶ [0118], [0120], [0130]-[0131], and [0237]). 

Regarding claim 10, Forenza teaches the method of claim 2.  In addition, Forenza teaches further comprising: determining an estimation of a channel for each of the plurality of antennas of the base station based at least in part on the pilot signal pattern of the pilot signaling, wherein calculating the estimation of the inphase and quadrature mismatch for each antenna of the plurality of antennas of the base station is based at least in part on the estimation of the channel (see at least ¶ [0118], [0120], [0130]-[0131], and [0237]). 

Regarding claim 11, Forenza teaches a method for wireless communication at a base station, comprising: 
transmitting pilot signals for each of a plurality of antennas based at least in part on a pilot signal pattern of a pilot signaling (see at least ¶ [0036], [0091]-[[0092], [0118]-[0120]); and 
receiving a report comprising an indication of or information about an estimation of an inphase and quadrature mismatch for each antenna of the plurality of antennas of the base station based at least in part on the transmitted pilot signals (see at least ¶ [0144], [0198], [0212]-[0213]; “Channel state information can be provided to the station through channel reciprocity or through a feedback channel. One embodiment of the invention comprises a DIDO-OFDM system, with I/Q-aware precoder, with an I/Q-aware feedback channel for conveying channel state information from the user terminals to the station.”).  

Regarding claim 12, Forenza teaches the method of claim 11.  In addition, Forenza teaches further comprising: determining a pilot signal pattern of the pilot signaling for the inphase and quadrature mismatch estimation for the plurality of antennas of the base station (see at least ¶ [0118], [0120], and [0131]). 

Regarding claim 13, Forenza teaches the method of claim 12.  In addition, Forenza teaches wherein the pilot signal pattern is based at least in part on a number of antennas of the base station (see at least ¶ [0118], [0120], and [0131]). 

Regarding claim 14, Forenza teaches the method of claim 12.  In addition, Forenza teaches further comprising: transmitting configuration signaling that configures the pilot signal pattern for each of the plurality of antennas of the base station (see at least ¶ [0118], [0120], and [0131]). 

Regarding claim 15, Forenza teaches the method of claim 14.  In addition, Forenza teaches wherein the configuration signaling comprises a period associated with the pilot signaling (see at least ¶ [0118], [0120], and [0130]).

Regarding claim 16, Forenza teaches the method of claim 15.  In addition, Forenza teaches further comprising: determining the period associated with the pilot signaling based at least in part on a number of the plurality of antennas, a number of antennas associated with the pilot signals per symbol, a number of symbols between symbols conveying the pilot signals, a symbol offset value relative to a staring symbol, or a combination thereof (see at least ¶ [0118], [0120], and [0130]). 

Regarding claim 17, Forenza teaches the method of claim 12.  In addition, Forenza teaches wherein the pilot signal pattern extends over a bandwidth for a receiving user equipment (UE) (see at least ¶ [0118], [0120], and [0130]). 

Regarding claim 20, Forenza teaches an apparatus for wireless communication, comprising: 
a processor (see at least ¶ [0389]; general-purpose or special-purpose processor), memory coupled with the processor (see at least ¶ [0389], [0392]; memory), the processor configured to: 
receive pilot signaling associated with inphase and quadrature mismatch estimation for a plurality of antennas of a base station (see at least ¶ [0036], [0091]-[[0092], [0118]-[0120], [0131], [0198]); and 
transmit a report comprising an indication of or information about an estimation of an inphase and quadrature mismatch for each antenna of the plurality of antennas of the base station (see at least ¶ [0144], [0198], [0212]-[0213]; “Channel state information can be provided to the station through channel reciprocity or through a feedback channel. One embodiment of the invention comprises a DIDO-OFDM system, with I/Q-aware precoder, with an I/Q-aware feedback channel for conveying channel state information from the user terminals to the station.”). 

Regarding claim 21, Forenza teaches the apparatus of claim 20.  In addition, Forenza teaches, wherein the processor is further configured to: 
measure pilot signals for each of the plurality of antennas based at least in part on a pilot signal pattern of the pilot signaling (see at least ¶ [0118], [0120], and [0131]; “the Coding Modulation and Signal Processing subsystem 420 of client device 406 is initialized with a known pattern of the training signal (either at the time of manufacturing, by receiving it in a transmitted message, or through another initialization process”); and 
calculate the estimation of the inphase and quadrature mismatch for each antenna of the plurality of antennas of the base station based at least in part on measuring the pilot signals (see at least ¶ [0118], [0120], and [0131]). 

Regarding claim 22, Forenza teaches the apparatus of claim 21.  In addition, Forenza teaches wherein the processor is further configured to: receive configuration signaling that configures the pilot signal pattern for each of the plurality of antennas of the base station (see at least ¶ [0118], [0120], and [0131]). 

Regarding claim 23, Forenza teaches the apparatus of claim 22.  In addition, Forenza teaches wherein the configuration signaling comprises a period associated with the pilot signaling (see at least ¶ [0118], [0120], and [0130]). 

Regarding claim 24, Forenza teaches the apparatus of claim 21.  In addition, Forenza teaches wherein the pilot signal pattern extends over a bandwidth for the apparatus (see at least ¶ [0118], [0120], and [0130]). 

Regarding claim 28, Forenza teaches the apparatus of claim 21.  In addition, Forenza teaches wherein the processor is further configured to: determine an estimation of a signal-to-noise ratio for each of the plurality of antennas of the base station based at least in part on the pilot signal pattern of the pilot signaling (see at least ¶ [0118], [0120], [0130]-[0131], and [0237]). 

Regarding claim 29, Forenza teaches the apparatus of claim 21.  In addition, Forenza teaches wherein the processor is further configured to:  determine an estimation of a channel for each of the plurality of antennas of the base station based at least in part on the pilot signal pattern of the pilot signaling, wherein the instruction to calculate the estimation of the inphase and quadrature mismatch for each antenna of the plurality of antennas of the base station are further executable by the processor based at least in part on the estimation of the channel (see at least ¶ [0118], [0120], [0130]-[0131], and [0237]). 

Regarding claim 30, Forenza teaches an apparatus for wireless communication, comprising: 
a processor (see at least ¶ [0389]; general-purpose or special-purpose processor), memory coupled with the processor (see at least ¶ [0389], [0392]; memory), the processor configured to:
transmit pilot signals for each of a plurality of antennas based at least in part on a pilot signal pattern of the pilot signaling (see at least ¶ [0036], [0091]-[[0092], [0118]-[0120], [0131], [0198]); and 
receive a report comprising an indication of or information about an estimation of an inphase and quadrature mismatch for each antenna of the plurality of antennas of the apparatus based at least in part on the transmitted pilot signals (see at least ¶ [0144], [0198], [0212]-[0213]; “Channel state information can be provided to the station through channel reciprocity or through a feedback channel. One embodiment of the invention comprises a DIDO-OFDM system, with I/Q-aware precoder, with an I/Q-aware feedback channel for conveying channel state information from the user terminals to the station.”).
Allowable Subject Matter
Claims 6-8, 18, 19, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/           Primary Examiner, Art Unit 2465